
	
		II
		112th CONGRESS
		2d Session
		S. 2835
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Mr. Brown of
			 Massachusetts introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to require
		  institutions of higher education to post certain IRS returns on their websites.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Increased Transparency in Higher
			 Education Act of 2012.
		2.FindingsCongress finds the following:
			(1)Internal Revenue
			 Service Form 990—
				(A)provides the
			 public with financial information about a given nonprofit organization, and is
			 often the only source of this information; and
				(B)is based on 3
			 guiding principles: enhancing transparency, promoting tax compliance, and
			 minimizing the burden on the filing organization.
				(2)Section 6104 of
			 the Internal Revenue Code of 1986, requires Internal Revenue Service Form 990
			 to be available for public inspection; however, the public is generally not
			 aware that nonprofit institutions of higher education are required to file such
			 Form 990 and would not know to look for one.
			(3)Giving students
			 and parents easy access to Internal Revenue Service Form 990s filed by
			 nonprofit institutions of higher education will increase transparency and allow
			 students and parents to make more informed decisions.
			3.Posting of IRS
			 returnPart B of title I of
			 the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is amended by adding
			 at the end the following:
			
				124.Posting of IRS
				returnEach institution of
				higher education that receives Federal financial assistance and is required to
				file a return under section 6033 of the Internal Revenue Code of 1986, shall
				post such return on the website of the
				institution.
				.
		
